Citation Nr: 0804943	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-03 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from April 1983 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating determination by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement for 
nonservice-connected disability pension benefits.

In his August 2004 statement, the veteran appears to be 
claiming service connection for multiple conditions, 
including feet, ankles, dental, and for an acquired 
psychiatric disorder, including PTSD.  The Board refers these 
matters to the RO for appropriate action and initial 
adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran did not serve on active duty during a period 
of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2006); 38 C.F.R. § 3.3 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  The veteran's claim for entitlement for 
nonservice-connected disability pension benefits was received 
in June 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in August 2004.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
January 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2006.

The Board notes that the veteran has been incarcerated for a 
number of years at the Groveland Correctional Facility.  In 
this context, the duty to assist incarcerated veterans 
requires the VA to tailor its assistance to meet the 
particular circumstances of confinement, so that they receive 
the "same care and consideration given to their fellow 
veterans".  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1991).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

Nonservice-connected Disability Pension Benefits

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.3 (2007).

In this case, the pertinent facts are not in dispute.  The 
veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The National Personnel Records Center 
(NPRC) verified that the veteran had a period of active 
military service from April 1983 to May 1984.

For VA pension purposes, however, the periods of war are 
defined at 38 C.F.R. § 3.2 (2007).  The veteran's active 
military service occurred between two periods of war: the 
Vietnam era that ended on May 7, 1975, and the Persian Gulf 
War that began on August 2, 1990.   See 38 C.F.R. § 3.2(f), 
(i). 

As the veteran is not shown to have served on active duty 
during a period of war, the basic requirements for 
entitlement to nonservice-connected disability pension 
benefits have not been met and his claim must be denied.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 
(1994).


ORDER

Entitlement for nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


